DETAILED ACTION
	This Office Action is in response to the Amendment filed on 08/12/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new interpretation and ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maddukuri et al. (US 2017/0255937 A1-hereinafter Madd) and in view of Lambert (US Patent 10/681,038 B1-hereinafter Lambert.)
Regarding claim 1, Madd discloses a non-transitory machine readable medium storing instructions which, when executed by one or more processors of an electronic device, cause the one or more processors to perform operations comprising: 
generating, at the electronic device, a request for use with an online payment system (at least figures 2A & 2B, [0023]-[0024][0032], i.e.: a request for an online purchase is made at computing device); 
(at least [0025][0030], AES 128 bit key (keying material) is derived to encrypt account data (payment material)); 
generating encrypted payment material by encrypting the payment material using the keying material, wherein the payment material identifies a payment mechanism associated with the electronic device (at least [0023][0025], encrypted account data is generated, the account data identifies a transaction account associates with the computing device); 
generating a message to send to a server of the online payment system, the message including the encrypted payment material, wherein the message is associated with the request (at least [0026], a message is generated to send to payment network, the message includes the encrypted account data); and
receiving, from the server, an affirmative response to the request based on a determination that encrypted payment material was successfully verified that it was sent from the computing device (at least [0026], when the encrypted account data is verified, the encrypted account data and/or token is sent from the payment network to the token requestor/computing device.)
Madd does not explicitly disclose the keying material is derived based on a signing public key of the electronic device, and that the steps of “generating a message signature using the message and a signing private key, the signing private key associated with the signing public key of the electronic device; sending the message and message signature to the server, wherein successful validation of the message signature and successful decryption of the encrypted payment material validates that the encrypted payment material and the signature of the message were generated by a same electronic device; and receiving, from the server, an affirmative response to the request based on a determination that the encrypted payment material and the signature of the message were generated by the same electronic device” are performed by the electronic device.
	However, in another embodiment, Madd discloses when payment payload is sent from the payment network to the token requestor/computing device, a hash-based message authentication code (HMAC) and/or digital signatures of the payment payload is/are also generated ([0029]). Mudd also discloses when the payment payload is received by the token requestor/computing device, the payment payload is verified by the computing device/token using at least the digital signature to ensure the signature belongs to the payment network ([0030].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medium of Madd to not only have these steps be carried out by the payment network, but also by the computing device to add another security level to the medium. So, when these steps are carried out by the computing device, it is obvious that when from the computing device sends a token request to the payment network, the token request also includes an HMAC of the token request and/or digital signature.  One of ordinary skill in art would know that the digital signature of the computing device is signed by a private key corresponding to a public key of the computing device. So, after the receiving the encrypted account data and 
Madd does not disclose the keying material is derived based on a signing public key of the electronic device.
However, Lambert discloses keying material is derived based on an encryption private key and a signing public key of an electronic device (at least figures 1-2, column 4, line 59-column 5, line 60, where pairwise symmetric key corresponds to keying materials, is generated based on shared key and public key (PA) of the electronic device.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medium of Madd to include the derivation of keying material as discloses by Lambert to provide a different way of verifying devices in communication. 

Regarding claim 2, Madd and Lambert disclose the non-transitory machine readable medium as in claim 1. Madd also discloses the encryption private key is an ephemeral private key and the operations additionally include generating an ephemeral keypair, the ephemeral keypair including an ephemeral public key and an ephemeral private key (at least [0025][0029]-[0030], encryption private key is an ephemeral private key, and ephemeral key pair is generated.)


generating a shared secret based on an encryption public key of a recipient and the ephemeral private key (Madd-[0030], shared secret is generated based on token receiver’s public key & ephemeral private key); and 
deriving a symmetric key based on the shared secret and the signing public key,  wherein the signing public differs from the ephemeral public key (Madd-[0031], symmetric master key is derived based on shared secret & the public key; Lambert-column 4, line 60-column 5, line 14.), 

Regarding claim 4, Madd and Lambert disclose the non-transitory machine readable medium as in claim 3.
Madd does not explicitly disclose the message includes the signing public key of the electronic device.
However, Lambert discloses a message includes a signing public key of an electronic device (at least figure 2, column 5, lines 47-56, message includes public key (PA) of first user device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medium of Madd to include the teaching of Lambert to provide a different way of verifying identity of parties in communications. 

(Madd-[0030], public key of token recipient; Lambert-at least figure 2, column 2, lines 47-59; column 4, line 60-column 5, line 14, blind public key is used to verify public key.)

Regarding claim 6, Madd and Lambert disclose the non-transitory machine readable medium as in claim 3. 
deriving the symmetric key additionally based on a signing public key of a recipient of the message (Madd-[0030], symmetric master key is derived based on recipient public key; ); and 
including, within the message, a hash of the signing public key of the recipient of the message (Madd-[0029]-[0030], since payment payload is encrypted with symmetric key (symmetric key is derived based on public key), and the encrypted payment payload is hashed, which obviously include the hash of the public key).

Regarding claim 8, Madd and Lambert disclose the non-transitory machine readable medium as in claim 1. Madd and Lambert also disclose generating a signed message using the message signature, wherein generating the signed message includes generating a structured data object including the message and the signature (Madd-[0029]-[0031], HMAC and digital signature of the payment payload are generated and sent to the payment network).

Regarding claim 9, Madd and Lambert disclose the non-transitory machine readable medium as in claim 1. Madd also discloses the request is a purchase request and the server is a server of an online merchant having support for the online payment system ([0021] [0023]-[0028], the request is for payment of a purchase, and the payment network system/server supports token payment for merchant).

Regarding claim 10, Madd and Lambert disclose the non-transitory machine readable medium as in claim 1. Madd also discloses the request is a payment request and the server is a payment server of the online payment system ([0023]-[0028], the request is for payment of a purchase, and the payment network system/server generates payment payload).

Regarding claim 11, Madd and Lambert disclose the non-transitory machine readable medium as in claim 1. Madd also discloses the payment material indirectly identifies the payment mechanism without including personally identifiable information of a user associated with the payment mechanism ([0023]-[0025], i.e.: card verification code, expiry and/or reference account ID, without including the actual card number).

(at least figures 1, 2A & 3A, payment network), the device comprising: 
a network interface (at least figures 1 [0021][0050], API interface that returns a token and/or cryptogram); 
a memory to store instructions ([0045][0048], memory, RAM and etc.); and 
one or more processors coupled with the network interface and the memory, the one or more processors to execute the instructions stored in the memory (at least [0045], processor), wherein the instructions cause the one or more processors to: 
receive, via the network interface, a request including encrypted payment material, the request associated with the online payment system ([0025]-[0026], request is received via API interface, the request includes encrypted account data associated with the payment network); 
generate decryption material to decrypt the encrypted payment material ([0025]-[0026], it is inherent that the payment network generates symmetric key to decrypt encrypted account data); 
decrypt the encrypted payment material, wherein successful decryption of the encrypted payment material validates that the encrypted payment material was generated by the computing device ([0026]-[0029], that when the payment network successfully decrypts the encrypted account data, then the payment network validates the computing device); and 
deny the request in response to determination that an encryptor of the encrypted payment material is not the computing device ([0026], it is obvious that when the payment network is unable to decrypt the encrypted account data, then the payment payload knows that encrypted data was not sent by the computing device, as such, no token should be sent to the computing device/token is denied.)
Madd does not explicitly disclose the server device receives a signed message, validates a signature of the signed message via a signing public key of a sender of the request, decrypt the material based in part on the signing public key of the electronic device, wherein successfully validation of the signature validates that the signature of the message was generated by the computing device, and deny the request in response to the signature of the message was not generated by the electronic device; 
However, in another embodiment, Madd discloses when payment payload is sent from the payment network to the token requestor/computing device, a hash-based message authentication code (HMAC) and/or digital signatures of the payment payload is/are also generated ([0029]). Mudd also discloses when the payment payload is received by the token requestor/computing device, the payment payload is verified by the computing device/token using at least the digital signature to ensure the signature belongs to the payment network ([0030].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medium of Madd to not only have these steps be carried out by the payment network, but also by the computing device to add another security level to the medium. So, when these steps are carried out by the computing device, it is obvious that when the computing device sends a token request to the payment network, the token request also includes an HMAC of the token request 
	Madd does not disclose the decryption material generated based in part on the signing public key of the electronic device.
However, Lambert discloses decryption material is generated based in part on an a signing public key of an electronic device (at least figures 1-2, column 4, line 59-column 5, line 60, where pairwise symmetric key corresponds to keying materials, is generated based on shared key and public key (PA) of the electronic device.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medium of Madd to include the derivation of keying material as discloses by Lambert to provide a different way of verifying devices in communication. 

Regarding claim 13, Madd and Lambert disclose the server device as in claim 12. 
Madd does not explicitly disclose the message includes the signing public key of the electronic device.
(at least figure 2, column 5, lines 47-56, message includes public key (PA) of first user device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medium of Madd to include the teaching of Lambert to provide a different way of verifying identity of parties in communications. 

Regarding claim 14, Madd and Lambert disclose the server device as in claim 12. Madd and Lambert also disclose generate decryption material to decrypt the encrypted payment material includes to: 
identify a recipient key agreement private key based on a hash of a recipient key agreement public key included within the signed message (Madd-[0022][0025]-[0026][0030], it’s obvious that ephemeral private key is identified; Lambert-at least figure 2, column 5, line 25-column 6, line 8); 
retrieve a sender key agreement public key (Madd-[0025][0030], public key is retrieved; Lambert-at least figure 2, column 5, line 25-column 6, line 8); 
generate a shared secret using the sender key agreement public key and the recipient key agreement private key (Madd-[0025][0030], shared secret is generated using ephemeral private key and public key; Lambert-at least figure 2, column 5, line 25-column 6, line 8); 
generate a sharedinfo structure based on decryption parameters included in the signed message, the sharedinfo structure including the signing public key of the sender (Madd-[0025]-[0026][0029]-[0030], i.e.: verify HMAC; Lambert-at least figure 2, column 5, line 25-column 6, line 8); and 
generate keying material for decryption based on the shared secret and the sharedinfo structure (Madd-[0030], i.e: symmetric key is generated; Lambert-at least figure 2, column 5, line 25-column 6, line 8).

Regarding claim 16, Madd and Lambert disclose the server device as in claim 14. Madd and Lambert also disclose the sharedinfo structure additionally includes the signing public key of the electronic device and the decryption parameters include a fingerprint of the signing public key (Madd-[0029]-[0030], since payment payload is encrypted with symmetric key (symmetric key is derived based on public key), and the encrypted payment payload is hashed, which obviously includes the hash of the public key; Lambert-at least figure 2, column 5, line 25-column 6, line 8).

Regarding claim 17, Madd and Lambert disclose the server device as in claim 14. Madd and Lambert also disclose to retrieve the sender key agreement public key includes to retrieve the sender key agreement public key from the decryption parameters (Madd-[0030], public key is retrieved; Lambert- Lambert-at least figure 2, column 5, line 25-column 6, line 8.)

Regarding claim 18, Madd and Lambert disclose the server device as in claim 12. Madd also discloses the encrypted payment material indirectly identifies a payment mechanism without including personally identifiable information of a user associated ([0023]-[0025], i.e.: card verification code, expiry and/or reference account ID, without including the actual card number).

Regarding claim 19, Madd and Lambert disclose the server device as in claim 18. Madd also discloses the request is a purchase request received from an online merchant server associated with the online payment system ([0031], request is from merchant), the purchase request associated with a purchase by a user of a first user account associated with the online payment system ([0023][0032], request associates with a user to purchase via token requestor application).

Regarding claim 20, Madd and Lambert disclose the server device as in claim 18. Madd also discloses the request is a payment request received from an electronic device associated with a first user account associated with the online payment system ([0023][0032], request to pay from computing device) and identifies a second user account associated with the online payment system as a recipient of the payment request ([0024][0031], request by merchant to receive payment).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Muddukuri, Lambert and further in view of Brickell et al. (US 2006/0015751 A1-hereinafter Brickell.)
Regarding claim 7. Mudd discloses the non-transitory machine readable medium as in claim 3. 

However, Brickell discloses deriving keying material additionally includes deriving an initialization vector ([0021][0024][0028], initialization vector is derived).
Therefore, it would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to incorporate the feature discloses by Brickell into the medium of Mudd to enhance the security of the medium by making it more difficult for hacker using a dictionary attack to find patterns and break the cipher.

Regarding claim 15, Mudd discloses the server device as in claim 14,. 
Mudd does not explicitly disclose the keying material includes an initialization vector for an encryption algorithm and a symmetric key.
However, Brickell discloses deriving keying material additionally includes deriving an initialization vector ([0021][0024][0028], initialization vector is derived).
Therefore, it would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to incorporate the feature discloses by Brickell into the medium of Mudd to enhance the security of the medium by making it more difficult for hacker using a dictionary attack to find patterns and break the cipher.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/           Primary Examiner, Art Unit 2438